Case 5:20-cv-00547-RBD-PRL Document 15 Filed 04/19/21 Page 1 of 4 PageID 141




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

HUBERT FRANCILA,

      Plaintiff,

v.                                                   Case No. 5:20-cv-547-RBD-PRL

CHAD WOLF; and KEN
CUCCINELLI,

      Defendants.


                                      ORDER

      Defendants move to dismiss Plaintiff’s Complaint (Doc. 1) for lack of subject

matter jurisdiction. (Doc. 9 (“Motion”).) On referral, U.S. Magistrate Judge Philip

R. Lammens recommends granting the Motion. (Doc. 57 (“R&R”).) Plaintiff objects

to the R&R. (Doc. 13.) Defendants responded. (Doc. 14.) On review, the Court

rejects the R&R but grants the Motion on a different basis.

                                 BACKGROUND

      Plaintiff is a citizen of Haiti. (Doc. 1, ¶ 10.) He came to the United States and

in 2009, an immigration judge ordered his removal. (Id. ¶¶ 11, 14.) But in 2010,

Plaintiff was granted temporary protection status (“TPS”) because of an

earthquake in Haiti. (Id. ¶¶ 17–18.) Eight years later, Plaintiff submitted a request

for travel authorization, which United States Citizenship and Immigration

                                          1
Case 5:20-cv-00547-RBD-PRL Document 15 Filed 04/19/21 Page 2 of 4 PageID 142




Services (“USCIS”) approved. (Id. ¶¶ 20–21.) He traveled abroad and returned to

the United States. (Id. ¶¶ 22–24.)

      Plaintiff then filed a Form I-485 petitioning to change his immigration status

(Id. ¶ 27; see also Doc. 1-4.) But USCIS denied his petition, explaining it lacked

jurisdiction to decide whether Plaintiff was eligible for an adjustment of status

because Plaintiff was subject to an unexecuted final order of removal by an

immigration judge. (Doc. 1, ¶¶ 29–30.)

      So Plaintiff sued Defendants in a previous case in this district, alleging

USCIS did have jurisdiction over his Form I-485. See Francila v. Wolf, et al., No. 5:20-

cv-144-JSM-PRL, Doc. 1 (M.D. Fla. Apr. 9, 2020) (hereinafter, “First Action”). In

the First Action, Defendants moved to dismiss. Id., Doc. 10. On referral, Judge

Lammens recommended granting the motion, finding the Court lacked

jurisdiction. Id., Doc. 15. The parties did not object and Judge James S. Moody

adopted Judge Lammens’ recommendation. Id., Doc. 16. So Plaintiff’s complaint

in the First Action was dismissed without prejudice. Id.

      Plaintiff then sued Defendants again, for the same matter—the present

action. (See Doc. 1, p. 1. n.1.) History repeated itself. Defendants moved to dismiss

the Complaint, arguing the Court lacks jurisdiction. (Doc. 9.) Plaintiff responded.

(Doc. 11.) On referral, Judge Lammens found the Court lacks jurisdiction and

recommended dismissal. (Doc. 12; cf. First Action, Doc. 15.) This time, however,


                                           2
Case 5:20-cv-00547-RBD-PRL Document 15 Filed 04/19/21 Page 3 of 4 PageID 143




Plaintiff objects to the R&R. (Doc. 13; cf. First Action.) With Defendants’ response

(Doc. 14), the matter is ripe.

                                  STANDARDS

      When a party objects to a magistrate judge’s findings, the district court must

“make a de novo determination of those portions of the report . . . to which

objection is made.” 28 U.S.C. § 636(b)(1). The district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.

                                    ANALYSIS

      The R&R and the parties’ briefing focuses on whether Plaintiff’s Complaint

challenges a removal order, such that this Court lacks jurisdiction. (Docs. 9, 11–

14.) But a simpler, preliminary issue warrants dismissal of Plaintiff’s Complaint—

the First Action.

      “Although the dismissal of a complaint for lack of jurisdiction does not

adjudicate the merits so as to make the case res judicata on the substance of the

asserted claim, it does adjudicate the court’s jurisdiction, and a second complaint

cannot command a second consideration of the same jurisdictional claims.” N. Ga.

Elec. Membership Corp. v. City of Calhoun, Ga., 989 F.2d 429, 433 (11th Cir. 1993)

(quoting Boone v. Kurtz, 617 F.2d 435, 436 (5th Cir. 1980)). As the First Action

already determined this Court lacks jurisdiction over Plaintiff’s claims, a second


                                         3
Case 5:20-cv-00547-RBD-PRL Document 15 Filed 04/19/21 Page 4 of 4 PageID 144




consideration of jurisdiction here is precluded. See id.; see also Rajasekaran v.

Crandall, 460 F. Supp. 3d 1269, 1274–75 (M.D. Fla. 2020). As the R&R focuses on a

different issue, the Court rejects the R&R, grants Defendants’ Motion, and

dismisses Plaintiff’s Complaint.

                                   CONCLUSION

        It is ORDERED AND ADJUDGED:

        1.   U.S.    Magistrate    Judge       Philip   R.   Lammens’    Report   and

             Recommendation (Doc. 12) is REJECTED.

        2.   Defendants’ Motion to Dismiss (Doc. 9) is GRANTED.

        3.   Plaintiff’s   Complaint   (Doc.       1)   is   DISMISSED    WITHOUT

             PREJUDICE.

        4.   The Clerk is DIRECTED to terminate all pending motions and close

             the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on April 19,

2021.




                                           4
